Marston, J.
In this case it was urged that John Thorborn and Mary Jane Irwin should' have been made parties defendant. We are of a contrary opinion. Neither one has any interest whatever in the matter in issue between these parties, both having heretofore conveyed all their interest in and to the premises in dispute, and the relief prayed for if granted can in no way affect them or either of them.
The principal object sought is to have it declared that the title which Chauncey Lott acquired from Mary J. Irwin, to the premises in question, he and his son Leonard G. as his grantee of a part thereof, hold in trust for complainant who was the equitable owner and in the possession thereof, and that they be required to convey to him. Neither of these persons who, it is said, should have been made parties, hold or claim any *193interest in opposition to the claim made or relief sought by complainant. The complainant claims title to the premises as grantee of Thorborn, who is interested if at all in seeing that the relief sought is obtained. Whatever question might be raised between Thorborn and his grantor on account of the mistake in the conveyance to which they were parties, in no way concerns these defendants who are not in a position in this case to raise any such question, as their rights, neither in the present controversy nor in any that might hereafter arise on account thereof, could in any way be affected thereby.
It is also claimed that the bill is multifarious in that it also asks that a certain tax-deed- obtained by said Chauncey Lott upon the lands in controversy should be declared void. The bill is filed by a person in possession, under the statute, to establish and quiet his title to the premises, and it matters not through how many different, sources, or under how many distinct and separate instruments defendants claim title thereto, all may be put in issue and disposed of in one case. The complainant cannot be required to file a separate bill to determine the validity of each separate claim of title made by the defendants. This would but create a multiplicity of suits, which is not favored in equity. If these defendants severally claimed title to separate and distinct parcels of this land from different sources, or if defendant Chauncey claimed title to the' south half under the deed from Mrs. Irwin, and Leonard G. the north half under the tax-deed, then they could not be joined as defendants in this action, but such is not the case here. Hunton v. Platt, 11 Mich., 264. Chauncey Lott, after he had secured the deed from Mary Jane Irwin, and after he had obtained the tax-deed, conveyed a part of the premises to his son, who it is alleged was not a Iona fide purchaser. Under such circumstances both may be joined as parties defendant.
The principal question in dispute is whether Chauncey Lott purchased in good faith and for a valuable consid*194eration these premises from Mary Jane Irwin, who was the sole heir-at-law of John McCarty deceased, who was the patentee of these lands from the United States.
McCarty obtained his title from the United States in 1856. The same year he sold the lands to John Thorborn, but in conveying the same they were described as being in range two west instead of four west. In 1859 Thor-born conveyed these lands by warranty deed, and in this and all the subsequent deeds of conveyance the lands were correctly described, and all of these deeds were duly recorded. After Chauncey Lott obtained his tax-deed, he ascertained from an examination of the record that McCarty had not conveyed the premises, and also learning that Mrs. Irwin was his sole heir-at-law, he called upon her for the purpose of obtaining a quitclaim deed, in order, as he claimed, to perfect his title. The premises at this time according to the lowest estimate were worth upwards of $1,000, and for the quitclaim he paid Mrs. Irwin $50. We need not discuss at length the evidence in regard to this transaction. We are satisfied that Mrs. Irwin clearly and distinctly informed him that she had no claim or interest in the premises, her father having long before sold, and as she believed, conveyed the same. She also refused at first to give him a quit-claim deed, because as she alleged, it might injure or wrong some one who might be in possession or claim to own the land, and it was only after defendant Chauncey Lott had given her to understand that he was then owner of the premises under the conveyance made by her father, which had been lost, that she consented to execute the quit-claim deed. The claim now made on the part of the defendants, that Chauncey Lott in his conversation with Mrs. Irwin claimed to be owner of the premises under and in virtue of his tax-deed, and that it was because of this tax-deed she consented to convey to him for a nominal consideration, we think is not true in fact. But few persons, we think, without farther inquiry or examination than was made *195in this case, would be willing to make such a sacrifice for any such reason. It has not been customary to consider a single tax-deed of so much value, and we should require more evidence than has been introduced in this case, to satisfy us that this was an exception. We have had occasion to discuss the bona fides of similar transactions recently, and a reference to those cases will render any further discussion upon this point unnecessary. Stetson v. Cook, 39 Mich., ; Battershall v. Stephens, 34 Mich., 69; Hanold v. Bacon, 36 Mich., 1.
There is no reasonable ground upon which it can be claimed that the defendant Leonard G. Lott is a bona fide purchaser of any part of these premises. The consideration said to have been agreed upon was only f 100, and we do not find that any part of it was ever paid, either in a settlement of account or otherwise. While the same strictness of dealing may not be looked for between father and son as would be between strangers, yet in a case surrounded like this by suspicious circumstances, it was incumbent upon defendants to show that the sale was made in good faith, and for a valuable consideration actually paid.
■It was not seriously disputed but that a portion of the taxes for which these lands were sold and for which the tax-deed was given were excessive and invalid. Under such circumstances the case comes within previous rulings, and the deed must be declared void.
The decree of the court below must be affirmed with costs.
The other Justices concurred.